Opinion of the Court by
Judge Williams:
Although the payees of the note executed to Ratcliff on the 15th of March, 1867, describe themselves as president 'and directors of the Sharpsburg and Owensville Turnpike Company it is evident from its wording that it was. intended that it should be their personal obligation. The circumstances under which it was made indicate that Ratcliff would not have accepted the obligation of the company in discharge of his claim. This fací was understood by Berry and the pronoun “we" was used in the body of the note for the purpose of making it the individual undertaking- of those who signed it, and in our opinion it had that effect. The plea of want of consideration cannot be sustained. The right of way over the eleven acres of land and the one of the stone quarry constitute a sufficient consideration to uphold the note. The Turnpike Company was not divested of any part of this consideration by the sale of the land to Gasset nor of Gasset’s sale to Marshall. They both seem to have had notice of the rights acquired by the company under their written agreement with Ratcliff submitting the question of damages on account of the stone quarry and right of way over the land to referees. And Marshall in his deposition taken in this case states that the company is now in the enjoyment of all they acquired from Ratcliff, and expressly recognizes their right to the same. *373The judgment of the court below is affirmed.

Nesbitt & Qudgell, for appellant.


Holt, Hurt, for appellee.